         Case 3:20-cv-05376-BHS Document 19-13 Filed 07/01/20 Page 1 of 1




From: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Subject: RE: Scandies Rose
Date: June 30, 2020 at 9:15:35 AM PDT
To: "'gmarkham@nwlink.com'" <gmarkham@nwlink.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, "Webster, Jess G." <Jess.Webster@millernash.com>

Jerry,

Once again I am not going to respond to the many misstatements in
your email. Discovery is not yet open in the Limitation Action but you
can do what you think is right regarding a Motion to Compel.

At this point, without clear direction from your clients on whether they
want the vessel retrieved or left on the bottom, I am going to ask DNR
what they would like us to do in light of the expressed wishes of Jess
Webster and Kevin Coluccio regarding their clients.

Best Regards,
Mike Barcott
